                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                 CASE NO. 5:19-cv-00380-M


 JAPHETHN. MATEMU,                                   )
                                     Plaintiff,      )
                                                     )
 V.                                                  )                    ORDER
                                                     )
 THOMAS BRIENZI, in his individual                   )
 capacity, BRIAN TEW, in his individual              )
 capacity, TRACI MATEMU, JOHN                        )
 HERRING, in his official capacity, and              )
 TOWN OF HOLLY SPRINGS,                              )
                               Defendants.           )



           This matter is before the Court on six pending motions: Plaintiff's Motion to Remand [DE-

23]; Defendants' Motion to Strike Plaintiff's Second Amended Complaint [DE-37] ; Plaintiff's

Motion for Leave to File Amended Complaint [DE-25] ; Defendants' Motion to Dismiss [DE-28];

Plaintiff's Motion for Entry of Default Judgment Against Defendant Matemu [DE-13] ; and

Defendant Matemu' s Motion for Extension of Time to File Answer [DE-15].


      I.      Factual & Procedural Background


           The suit' s origin lies in a complicated history of divorce and a custody battle between pro

se Plaintiff Japheth Matemu ("Plaintiff') and his ex-wife and third-named defendant, Traci

Matemu ("Defendant Matemu"). Plaintiff originally filed suit against Defendants Thomas Brienzi

(police officer), Brian Tew (police officer), and Traci Matemu (ex-wife) on July 29, 2019, in Wake

County Superior Court. Notice of Removal          ,r 1, DE-1. Over one week later, on August 7, 2019,
Plaintiff filed an amended complaint. Id    ,r 2. Before filing any responsive pleadings in state court,


                                                     1

              Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 1 of 15
Defendants Brienzi and Tew, with Defendant Matemu's consent, filed a notice to remove the

action to federal court based on federal-question jurisdiction on August 28, 2019. Id.   ,r,r 5, 9.

          A response to the removed Amended Complaint was due to this Court on September 4,

2019. Defendants Brienzi and Tew requested and were granted leave for an extension of time to

file an answer or otherwise respond through October 4, 2019 [DE-9; DE-10]. Defendant Matemu

made no such request. On September 5, 2019, Plaintiff moved for default judgment against

Defendant Matemu [DE-13]. No response was filed and the motion is ripe for ruling.


          On September 6, 2019, Defendant Matemu filed a motion for extension of time to file

answer [DE-15]. A response in opposition was filed by Plaintiff on September 9, 2019 [DE-16], a

reply by Defendant Matemu was filed on September 17, 2019 [DE-20], and the motion is ripe for

ruling.


          On September 27, 2019, Plaintiff filed a Second Amended Complaint [DE-21], without the

consent of the Defendants or leave of the Court. In his Second Amended Complaint Plaintiff added

two new defendants, the Chief of Police and the Town of Holly Springs, and factual allegations

surrounding their involvement in the matter. Defendants, except Defendant Matemu, filed a motion

to strike the Second Amended Complaint and memorandum in support on October 18, 2019 [DE-

37; DE-38]. Plaintiff responded in opposition on November 4, 2019 [DE-42], Defendants replied

on November 18, 2019 [DE-44], and the motion is ripe for ruling.


          Also on September 27, 2019, Plaintiff filed a Motion to Remand the case back to Wake

County Superior Court and memorandum in support [DE-23; DE-24]. On October 18, 2019,

Defendants, except Defendant Matemu, filed their response in opposition [DE-39] and the motion

is ripe for ruling.


                                                2

             Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 2 of 15
          On October 3, 2019, Plaintiff filed a Motion for Leave to File Amended Complaint,

 attaching a proposed Third Amended Complaint, and memorandum in support to fix the case

 caption to appropriately reflect that the case moved to the Eastern District of North Carolina [DE-

 25; DE-26]. Defendants, except Defendant Matemu, filed a response in opposition on October 18,

 2019 [DE-40], Plaintiff replied on November 4, 2019 [DE-43], and the motion is ripe for ruling.


          On October 4, 2019, Defendants Brienzi and Tew filed a Motion to Dismiss Plaintiff's

Amended Complaint for failure to state a claim [DE-28]. Plaintiff filed his response in opposition

on October 9, 2019 [DE-31] and Defendants Brienzi and Tew replied on October 23, 2019 [DE-

41 ], and the motion is ripe for ruling.


    II.      Plaintiff's Motion to Remand [DE-23]


          Plaintiff timely filed his motion to remand 1 and memorandum in support [DE-23; DE-24]

making four primary arguments: (1) two of the Defendants, newly added via the Second Amended

Complaint, did not consent to removal; (2) Younger requires abstention when injunctive or

declaratory relief would interfere with pending state proceedings; (3) the Rooker-Feldman doctrine

prohibits federal courts from reviewing state-court decisions; and (4) the applicability of the

domestic relations exception. In response (DE-39] Defendants, except Defendant Matemu,

reasserted that federal-question jurisdiction was the basis for removal, all Defendants who were

parties to the suit at the time of removal consented to removal and Defendants Herring and the

Town of Holly Springs agree to removal, the Younger and Rooker-Feldman doctrines and domestic




1
  "A motion to remand the case on the basis of any defect other than lack of subject matter
jurisdiction must be made within 30 days after the filing of the notice of removal under section
1446(a)." 28 U.S.C. § 1447.
                                                3

             Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 3 of 15
    relations exception are inapplicable, and finally, that Plaintiffs active participation in the federal

    case constitutes a waiver of any objection to removal.


           "We begin with the fundamental proposition that ' [a]bstention from the exercise of federal

jurisdiction is the exception, not the rule. '" Richmond, Fredericksburg & Potomac R. Co. v. Forst,

4 F.3d 244, 250 (4th Cir. 1993) (citing Colorado River Water Conservation Dist. v. United States,

242 U.S. 800, 813 (1976)). A district court's decision to surrender jurisdiction is discretionary.

    VonRosenberg v. Lawrence, 781 F.3d 731 , 734 (4th Cir. 2015).


           One of the abstention doctrines is Younger, 2 "which counsels federal-court abstention when

there is a pending state proceeding [and] reflects a strong policy against federal intervention in

state judicial processes in the absence of great and immediate irreparable injury to the federal

plaintiff." Moore v. Sims, 442 U.S. 415,423 (1979). "The doctrine recognizes that state courts are

fully competent to decide issues of federal law and has as a corollary the idea that all state and

federal claims should be presented to the state courts." Richmond, 4 F.3d at 251 (internal citation

omitted).


           Younger abstention determinations are based on a three-part test: "'(1) is there an ongoing

state judicial proceeding; (2) do the proceedings implicate important state interests; [and] (3) is

there an adequate opportunity in the state proceedings to raise federal claims. "' Id. (citation

omitted). In Moore v. Sims, the Supreme Court applied the doctrine in a child custody action with

suspected instances of child abuse noting "[f]amily relation are a traditional area of state concern".

442 U.S. at 415, 418. However, the federal claims challenged the constitutionality of Texas child

abuse statutes that were the basis for taking custody of three minors away from parent-appellees.



2
    Younger v. Harris, 401 U.S. 37 (1971).
                                                     4
               Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 4 of 15
    Id. at 418-20. The Court found that Texas law presented no procedural barriers to raising the

    constitutional claims and this was one of the reasons that supported the applicability of Younger

    abstention. Id. at 430.


           The Rooker-Feldman doctrine 3 "deprive[s] a district court of subject matter jurisdiction

only in a narrow set of circumstances, specifically in ' cases brought by state.:.court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments. '"

Briggman v. Virginia, Dep 't ofSoc. Servs. , Div. of Child Support Enf't, 526 F. Supp. 2d 590, 599

(W.D. Va. 2007) (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005)). The domestic relations exception prohibits federal courts from issuing or altering

"divorce, alimony, and child custody decrees." Ankenbrandt v. Richards, 504 U.S. 689, 703

(1992). It does not extend to all cases having intrafamily aspects. See Cole v. Cole , 633 F.2d 1083,

1088-89 (4th Cir. 1980) (finding the domestic relations exception inapplicable in husband' s suit

against ex-wife and police officers for claims of malicious prosecution, abuse of process, arson,

conspiracy, and conversion); see also Raftery v. Scott, 756 F.2d 335, 337-38 (4th Cir. 1985)

("[T]he suit concerns not the establishment and implementation of visitation rights but, rather,

seeks an award of damages precisely because of acts by the former wife to frustrate whatever

domestic relations aspects remained of her relationship with her former husband. If someone who

had never been married to Raftery ... had set about destroying the relationship between the father

and his son, any cause of action arising out of such behavior would not be foreclosed from a

hearing in federal court because it partook of some intra-family aspects.").



3
  Based upon the holdings of the Supreme Court in Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923) and District of Columbia Court ofAppeals v. Feldman, 460 U.S. 462 (1983).
                                                   5

               Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 5 of 15
           In this case all Defendants-at the time of removal and who have been added since-

consent to removal. See DE-39 at 5, n.l ("In fact, the undersigned counsel has been retained to

represent both parties, and can represent that they would consent to the removal of this matter.").

The ongoing state proceeding that potentially implicates Younger abstention is a child custody case

between Plaintiff and Defendant Matemu. While this certainly falls under a traditional area of state

concern, Plaintiff cannot raise any of his tort claims or his constitutional claim pursuant to 42

U.S.C. § 1983 in the ongoing child custody proceeding nor can he implead Defendant police

officers and the Town of Holly Springs. Because the pivotal third prong cannot be met, Younger

abstention is inapplicable. 4 Similarly inapplicable are the Rooker-Feldman doctrine and the

domestic relations exception. There is no state-court decision that Plaintiff seeks review of in

federal court. Instead, as pointed out by Defendants, the state court order setting aside a Domestic

Violence Protective Order is favorable to Plaintiff. Furthermore, while this suit no doubt involves

intrafamily overtones, at its core it seeks an award of damages for alleged torts and constitutional

violations by an ex-wife, police officers, a Chief of Police, and a town. The Court in its discretion

declines to abstain and Plaintiff's Motion to Remand [DE-23] is DENIED.


    III.      Defendants' Motion to Strike Plaintiff's Second Amended Complaint [DE-37]

           Defendants Brienzi, Tew, Herring, and the Town of Holly Springs move to strike Plaintiff's

purported Second Amended Complaint based on a failure to obtain written consent or leave of

court prior to filing [DE-37]. In his response in opposition [DE-42], Plaintiff argues-without

citing any law-that once a case is removed from state to federal court, the amended complaint




4
  While Plaintiff makes an additional argument that this Court should abstain from granting
injunctive or declaratory relief that has the potential to interfere with a pending child custody
determination, in all four iterations of his complaint he is only seeking monetary damages.
                                                   6

              Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 6 of 15
filed in state court does not count towards amendment as a matter of course contemplated by

Federal Rule of Civil Procedure 15(a). In the alternative, he argues that leave to amend his

complaint should be freely given. In their reply [DE-44], Defendants argue that courts nationwide

"hold that when a party amends as a matter of course in state court, it cannot again amend as a

matter of course in federal court following removal." DE-44 at 2 (citing caselaw from the Northern

District of New York, Central District of California, Northern District of Texas, Northern District

of Georgia, District of Arizona, Eastern District of California, and District of Maryland).


        Pursuant to Federal Rule of Civil Procedure 12, "[t]he court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter" by acting on

its own or on a motion made by a party. Fed. R. Civ. P. 12(f). District courts have considerable

discretion in deciding Rule 12(f) motions to strike. See United States v. Ancient Coin Collectors

Guild, 899 F.3d 295, 325 (4th Cir. 2018) ("Although the striking of a pleading can be a tough

remedy, the district court did not abuse its discretion by granting the government's motion."); see

also Charles Alan Wright & Arthur R. Miller, SC Fed. Prac. & Proc. Civ. § 1382 (3d ed. 2020)

("The district court possesses considerable discretion in disposing of a Rule 12(f) motion to strike

redundant, impertinent, immaterial, or scandalous matter.").


       In an analogous case from another district court in the Fourth Circuit, a prose plaintiff filed

a complaint in state court and amended that complaint in state court before the case's removal to

federal court. Whitehead v. Viacom, 233 F. Supp. 2d 715, 719 (D. Md. 2002), aff'd sub nom.

Whitehead v. Viacom, Inc., 63 F. App'x 175 (4th Cir. 2003). The plaintiff subsequently filed a

second amended complaint, which he labeled his "First Amended Complaint," without leave of

the federal court based on the theory that he got a second automatic right to amendment in federal

court. Id. The District of Maryland was not persuaded by the argument, explaining that "[a]llowing

                                                 7

           Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 7 of 15
Plaintiff to amend his complaint again without leave of court would require this court not to

recognize the original state court complaint as valid, which the court is unwilling to do.

Accordingly, the court will grant Defendant's motion to strike Plaintiffs second amended

complaint .... " Id


          This Court, in its discretion, agrees with that reasoning and recognizes all prior pleadings,

orders, and proceedings associated with this case in Wake County Superior Court prior to removal

as valid. Plaintiffs Second Amended Complaint is his second bite at the apple which requires

either the opposing party's written consent or the court's leave. Plaintiff sought neither prior to

filing. Therefore, Defendants' Motion to Strike [DE-37] is GRANTED.


    IV.      Plaintiffs Motion for Leave to File Amended Complaint [DE-25] & Defendants'
             Motion to Dismiss Plaintiffs Amended Complaint [DE-28]
          For purposes of his motion, Plaintiff proceeds on the assumption that his Second Amended

Complaint [DE-21] is the operative complaint. He seeks leave of the Court to file a Third Amended

Complaint [DE-25] pursuant to Federal Rule of Civil Procedure 15 for the sole purpose of

correcting the case caption, which in the Second Amended Complaint [DE-21] reflects the Wake

County Superior Court. In their response in opposition, Defendants (except Defendant Matemu)

make several arguments why leave to amend should be denied [DE-40]. First, Plaintiff failed to

provide a redlined version of his proposed amended complaint pursuant to Local Rule 15 .1 (a)(ii).

Second, because Plaintiffs proposed Third Amended Complaint cannot withstand a motion to

dismiss, granting leave to amend would be futile. Third, the allegations made against the newly

added Defendants (John Herring, in his official capacity, and the Town of Holly Springs) are

"conclusive and threadbare." DE-40 at 3. Finally, that the naming of the Chief of Police in his

official capacity is duplicative of naming the Town of Holly Springs, an entity of which the Chief



                                                   8
             Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 8 of 15
of Police is an agent. In reply [DE-43], Plaintiff seeks leave to address the deficiencies identified

by Defendants.


        Federal Rule of Civil Procedure 15(a) provides that a party may amend its pleading after

the expiration of the time periods specified in Rule 15(a)(l) "only with the opposing party's written

consent or the court's leave." Fed. R. Civ. P. 15(a)(2). Rule 15(a)(2) further provides that leave to

amend should be freely given "when justice so requires." Id Absent a showing of undue delay,

bad faith, futility, and prejudice to the opposing party, a court should grant a party leave to amend.

Foman v. Davis, 371 U.S. 178,182 (1962); Equal Rights Center v. Niles BoltonAssocs., 602 F.3d

597, 603 (4th Cir. 2010); Laber v. Harvey, 438 F.3d 404, 426-27 (4th Cir. 2006). Of these

considerations, prejudice is of particular importance. See Davis v. Piper Aircraft Corp., 615 F.2d

606, 613 (4th Cir. 1980) ("Under [the Foman] standard prejudice resulting to the opponent by a

grant ofleave to amend is reason sufficient to deny amendment. Conversely, absence of prejudice,

though not alone determinative, will normally warrant granting leave to amend.") (citation

omitted).


               Whether an amendment is prejudicial will often be determined by
               the nature of the amendment and its timing. A common example of
               a prejudicial amendment is one that "raises a new legal theory that
               would require the gathering and analysis of facts not already
               considered by the [defendant, and] is offered shortly before or
               during trial." Id An amendment is not prejudicial, by contrast, if it
               merely adds an additional theory of recovery to the facts already
               pied and is offered before any discovery has occurred.
Laber, 438 F.3d at 427.

       Furthermore,


              (T)he Fourth Circuit takes the position that its district courts must
              be especially solicitous of civil rights plaintiffs. This solicitude for
              a civil rights plaintiff with counsel must be heightened when a civil
              rights plaintiff appears pro se. In the great run of pro se cases, the

                                                 9

            Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 9 of 15
               issues are faintly articulated and often only dimly perceived. There
               is, therefore, a greater burden and a correlative greater responsibility
               upon the district court to insure [sic] that constitutional deprivations
               are redressed and that justice is done. So, although the Court of
               Appeals cannot mean that it expects the district courts to assume the
               role of advocate for the pro se plaintiff, radiations from Burris
               strongly suggest that the district court must examine the pro se
               complaint to see whether the facts alleged, or the set of facts which
               the plaintiff might be able to prove, could very well provide a basis
               for recovery under any of the civil rights acts or heads of jurisdiction
               in the federal arsenal for redress of constitutional deprivations.
Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).


        Given the Fourth Circuit's position on civil rights plaintiffs and prose civil rights plaintiffs

in particular, see id , this Court will treat Plaintiffs motion for leave to amend liberally. Here, the

core causes of action are malicious prosecution, abuse of process, false imprisonment,

constitutional violations pursuant to 42 U.S.C. § 1983, intentional infliction of emotional distress,

negligent infliction of emotional distress, and libel. Defendants concede that no changes to the

causes of action have been made. DE 40 at 3. Other than arguing that amendment would be futile

because of Defendants' pending motion to dismiss, they have not explained how or why the motion

to amend was made in bad faith or why granting it would otherwise be prejudicial or cause undue

delay. Plaintiffs Motion for Leave to File Amended Complaint [DE-25] is GRANTED. The Clerk

will be directed to file Plaintiffs proposed Third Amended Complaint [DE-25-1] as a separate

docket entry, which will become the operative complaint in this proceeding. Defendants will have

fourteen (14) days to answer or otherwise respond to the Third Amended Complaint. See Fed. R.

Civ. P. 15(a)(3) ("Unless the court orders otherwise, any required response to an amended pleading

must be made within the time remaining to respond to the original pleading or within 14 days after

service of the amended pleading, whichever is later.").




                                                  10
          Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 10 of 15
         Defendants Brienzi and Tew have also filed a Motion to Dismiss Plaintiffs Amended

Complaint [DE-28]. "Where an amended complaint has been filed with leave of court, motions to

dismiss earlier complaints are denied as moot. Plaintiffs original complaint in now ' of no legal

effect. "' Parsons v. N Carolina Dep 't of Revenue, No. 5:18-cv-452-FL, 2019 WL 2181913 , at *2

(E.D.N.C. May 20, 2019) (citing Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir.

2001)); see also Charles Alan Wright & Arthur R. Miller, 6 Fed. Prac. & Proc. Civ. § 1476 (3d ed.

2020) ("A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies

and remains in effect throughout the action unless it subsequently is modified. Once an amended

pleading is interposed, the original pleading no longer performs any function in the case . . . .")

(footnote omitted). Accordingly, the pending Motion to Dismiss [DE-28] is DENIED as moot.


    V.       Plaintiffs Motion for Entry of Default Judgment Against Defendant Matemu [DE-13]


         On September 5, 2019, Plaintiff filed a motion requesting that the Clerk of Court enter a

default judgment against Defendant Matemu pursuant to Federal Rule of Civil Procedure 55(a)

and Local Rule 55.1 [DE-13]. Plaintiff argues that after the suit was removed to federal court on

August 28, 2019, with Defendant Matemu's consent, she had seven days to file a response to the

pleading, through September 4, 2019. See Fed. R. Civ. P. 81(c)(2)(C) ("After removal, repleading

is unnecessary unless the court orders it. A defendant who did not answer before removal must

answer or present other defenses or objections under these rules within the longest of these periods

... 7 days after the notice of removal is filed."). Because she failed to plead or otherwise defend

suit within the appropriate time period, Plaintiff argues that default judgment is warranted.


         "When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the



                                                 11

            Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 11 of 15
party's default." Fed. R. Civ. P. 55(a). "A defendant's default does not automatically entitle the

plaintiff to entry of a default judgment; rather, that decision is left to the discretion of the court."

Educ. Credit Mgmt. Corp. v. Optimum Welding, 285 F.R.D. 371,373 (D. Md. 2012). While default

judgment may be appropriate where a party is unresponsive, it is generally not when a party

demonstrates an intent to defend. Id ; see Fed. R. Civ. P. 55, 2007 Amendment ("Acts that show

an intent to defend have frequently prevented a default ... ."); see also Educ. Servs., Inc. v.

Maryland State Bd for Higher Educ., 710 F.2d 170, 176-77 (4th Cir. 1983) (finding no abuse of

discretion in the denial of the motion for default judgment where no answer was served as of the

time plaintiff moved for default judgment); Papagianakis v. The Samos, 186 F.2d 257, 263 (4th

Cir. 1950) ("Appellants complain because default judgment was not granted them; but whether

such judgment should have been entered or respondents allowed to answer was a matter resting in

the sound discretion of the District Judge."). Furthermore, the Fourth Circuit has a strong policy

favoring merits-based adjudication. See Colleton Preparatory Acad , Inc. v. Hoover Universal,

Inc., 616 F.3d 413,417 (4th Cir. 2010) ("We have repeatedly expressed a strong preference that,

as a general matter, defaults be avoided and that claims and defenses be disposed of on their

merits.").


        Here, while Defendant Matemu failed to answer or otherwise respond to Plaintiffs

Amended Complaint within the appropriate timeframe, she was not altogether unresponsive.

Defendant Matemu consented to removal of the action to federal court before notice was filed on

August 28, 2019 [DE-I], counsel filed a Notice of Appearance on September 6, 2019 [DE-14],

and Defendant Matemu filed her Financial Disclosure Statement on September 17, 2019 [DE-19].

Also on September 6, as will be discussed further in the next section, Defendant Matemu filed a

Motion for Extension of Time [DE-15]. For these reasons the Court, in its discretion, declines to


                                                 12
             Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 12 of 15
take the drastic measure of rendering a default judgment and instead will follow the Fourth

 Circuit's strong policy of deciding cases on the merits. Plaintiffs Motion for Entry of Default by

Clerk [DE-13] is DENIED.


    VI.       Defendant Matemu's Motion for Extension of Time [DE-15]


          On September 6, 2019, Defendant Matemu sought leave of the Court for an order extending

the deadline by which she had to answer or otherwise respond to Plaintiff's Amended Complaint

through October 3, 2019, pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 6.1

[DE-15]. The bases for the request are that she had already requested and received a similar

extension in state court, received notice ofremoval via U.S. mail two days after her response was

originally due, and demonstrated an intent to defend suit by consenting to removal. Though the

motion for extension remains pending, Defendant Matemu still has not filed an answer or

otherwise responded to the complaint. In his response in opposition [DE-16], Plaintiff argues that

Defendant Matemu did not demonstrate good cause or excusable neglect for the motion, the motion

was untimely, that she failed to comply with the financial disclosure requirement of this Court,

and that the motion itself should not constitute a responsive pleading. In reply [DE-20], Defendant

Matemu added that no prejudice would result from the granting of the extension and that it is

warranted due to excusable neglect resulting from the late receipt of the notice of removal.

          "When an act may or must be done within a specified time, the court may, for good cause,

extend the time ... on motion made after the time has expired if the party failed to act because of

excusable neglect." Fed. R. Civ. P. 6(b)(l)(B). A district court uses its discretion in determining

whether or not to grant relief and considers the following factors in deciding whether neglect is

excusable: "[1] the danger of prejudice ... , [2] the length of the delay and its potential impact on

judicial proceedings, [3] the reason for the delay, including whether it was within the reasonable

                                                 13

             Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 13 of 15
control of the movant, and [4] whether the movant acted in good faith." In re Ml Windows &

Doors, Inc., Prod Liab. Litig., 860 F.3d 218,226 (4th Cir. 2017) (citing Pioneer Inv. Servs. Co.

v. Brunswick Assoc. Ltd P 'ship, 507 U.S. 380, 395 (1993)).


          The Court, in its discretion, determines that good cause and excusable neglect have been

demonstrated. There has already been extensive delay in this case, in part due to confusion amongst

the parties regarding which is the operative complaint. Given that this has now been resolved, see

supra Part IV, granting Defendant Matemu fourteen days to answer or otherwise respond will not

further prejudice Plaintiff or unduly lengthen the delay that has already occurred. The Court

believes that Defendant Matemu has acted in good faith and established valid reason for requesting

the extension due to the delayed receipt of notice of removal. Defendant Matemu's Motion for

Extension of Time [DE-15] is hereby GRANTED and she will have fourteen (14) days to answer

or otherwise respond to the Third Amended Complaint. See Fed. R. Civ. P. 15(a)(3) ("Unless the

court orders otherwise, any required response to an amended pleading must be made within the

time remaining to respond to the original pleading or within 14 days after service of the amended

pleading, whichever is later.").


   VII.      Conclusion


       For the reasons discussed above, the pending motions are disposed of as follows:


   •   Plaintiffs Motion to Remand [DE-23] is DENIED.

   •   Defendants' Motion to Strike [DE-37] Plaintiffs Second Amended Complaint [DE-21] is

       GRANTED.

   •   Plaintiffs Motion for Leave to File Amended Complaint [DE-25] is GRANTED. The

       Clerk is DIRECTED to docket Plaintiffs Third Amended Complaint, currently an


                                                14

            Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 14 of 15
    attachment to Plaintiffs Motion [DE-25-1]. Defendants will have fourteen (14) days to

    answer or otherwise respond to the Third Amended Complaint. In light of this, Defendants'

    Motion for Summary Judgment [DE-28] is DENIED as moot.

•   Plaintiffs Motion for Entry of Default by Clerk [DE-13] is DENIED.

•   Defendant Matemu's Motion for Extension of Time [DE-15] is GRANTED and she will

    have fourteen (14) days to answer or otherwise respond to the Third Amended Complaint.




    SO ORDERED this the    2)    day of April, 2020.




                                                       U.S. DISTRICT COURT JUDGE




                                          15
       Case 5:19-cv-00380-M Document 46 Filed 04/23/20 Page 15 of 15
